 

Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of November 5, 2020, is made and entered into by
and among RELIV’, INC., an Illinois corporation, RELIV’ INTERNATIONAL, INC., a
Delaware corporation, RELIV’ WORLD CORPORATION, an Illinois corporation, SL
TECHNOLOGY, INC., a Missouri corporation, and CHESTERFIELD PARTNERS LLC, a
Missouri limited liability company (collectively, jointly and severally, the
“Borrowers” and each as a “Borrower”), and ENTERPRISE BANK & TRUST, a Missouri
chartered trust company (together with its successors and assigns, the
“Lender”).

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lender provide certain loan(s)
and/or other financial accommodations to the Borrowers, for the purposes herein
described; and

 

WHEREAS, the Lender is willing to provide the loan(s) and/or other financial
accommodations herein described to the Borrowers on the terms and subject to the
conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.     Definitions.

 

1.1.     Defined Terms. As used in this Agreement, and in addition to those
terms otherwise defined herein, the following terms shall be defined as set
forth below:

 

“Affiliate” means (i) any Person which, directly or indirectly, controls or is
controlled by or is under common control with another Person, and (ii) any
Persons which may be considered affiliated under the meaning given in 13 CFR
121.301(f). For the purpose of clause (i) of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of management and policies, either directly or
indirectly, whether through the ownership of voting securities or by contract or
otherwise, of any Person.

 

“Agreement” means this Loan Agreement, as the same may be amended, supplemented
or modified from time to time.

 

“Approved Purposes” means for the purposes of funding the Going Dark
Transaction, payoff existing Indebtedness of Borrowers’ owed to the Lender, to
finance certain minor repairs to the Real Estate, and provide additional working
capital for the Borrowers.

 

“Assignment of Leases and Rents” means that certain Amended and Restated
Assignment of Leases and Rents, dated as of the date hereof, as the same may be
amended, restated, supplemented or modified from time to time.

 

“Anti-Terrorism Law” means any Requirement of Law related to money laundering or
financing terrorism, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56) (the “USA Patriot Act”), The Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (also known as the “Bank Secrecy Act”), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq.) and Executive Order 13224
(effective September 24, 2001).

 

 

--------------------------------------------------------------------------------

 

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which Lender’s office in St. Louis, Missouri is authorized or required by law to
remain closed.

 

“Capitalized Lease” means any lease which is capitalized on the books of the
lessee, or should be so capitalized under GAAP.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

“Collateral” means all Property of the Borrowers and/or any other Person
described as collateral in the Security Documents. The Collateral includes,
without limitation, the Real Estate.

 

“Compliance Certificate” means a certificate in the form of Exhibit A attached
hereto.

 

“Contingent Obligation” means, as to any Person, any guarantee of Indebtedness
or any other obligation of any second Person or any assurance with respect to
the financial condition of any second Person, whether direct, indirect or
contingent, including without limitation, any purchase or repurchase agreement
or other arrangement of whatever nature having the effect of assuring or holding
harmless any third Person against loss with respect to any obligation of such
second Person; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Corporate Guarantor” means The Merrick Company, L.L.C., an Illinois limited
liability company, f/k/a Baroness Investments, LLC, f/k/a Baroness Merger, LLC.

 

“Deed of Trust” means that certain Amended and Restated Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, that encumbers the Real Estate, as the same may be amended,
restated, supplemented or modified from time to time.

 

“Default” means any act, event, condition or omission which, with the giving of
notice or lapse of time, would constitute an Event of Default if uncured or
unremedied.

 

“Direct Marijuana Business” means a business that grows, produces, processes,
distributes, or sells marijuana or marijuana products, edibles, or derivatives,
even if such activity is de minimis.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Effective Date” means the date on which the conditions set forth in Section 4
hereof shall have been satisfied or waived in writing by Lender, except those
conditions which by the express terms of Section 4 hereof may be satisfied after
the Effective Date, or which Lender otherwise agrees in writing may be performed
after the Effective Date. Lender shall determine the Effective Date; provided,
however, that in the absence of Lender affirmatively specifying the Effective
Date in writing, the Effective Date shall be the date on which the Loan Advance
occurs hereunder.

 

2

--------------------------------------------------------------------------------

 

 

“Environmental Indemnity Agreement” shall mean, collectively, that certain
Environmental Indemnity Agreement, dated as of the date hereof, executed by the
Obligors for the benefit of the Lender, as the same may be amended, renewed,
modified and/or restated from time to time.

 

“Environmental Laws” means all federal, state and local laws including statutes,
regulations, ordinances, codes, rules and other governmental restrictions and
requirements relating to the discharge, emission or release of air pollutants,
water pollutants or process waste water or otherwise relating in any way,
directly or indirectly to the environment or hazardous substances in general or
to storage tanks, petroleum products, PCBs or asbestos, including, but not
limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act, the
Federal Clean Water Act, the Federal Resource Conservation and Recovery Act of
1976, the Federal Comprehensive Environmental Responsibility, Cleanup and
Liability Act of 1980, regulations of the Environmental Protection Agency,
regulations of the Nuclear Regulatory Agency, and regulations of any state
department of natural resources, state environmental protection agency or any
Governmental Authority whatsoever, now or at any time hereafter in effect.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

 

“Event of Default” means the occurrence of any of the events specified in
Section 7.1 hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Going Dark Transaction” means the buyout of a certain number of shareholders of
Reliv’ International, Inc. in order to allow the delisting such Borrower’s
shares from the Nasdaq Stock Exchange and subsequently deregistering such
Borrower’s shares under the Securities Exchange Act of 1934.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guaranties” means, collectively, shall mean, collectively, each guaranty
executed by any of the Guarantors in favor of Lender, now or hereafter securing
any of the Loan, as the same may be amended, renewed, modified and/or restated
from time to time; each a “Guaranty.”

 

“Guarantors” means, collectively, Corporate Guarantor, Donald L. McCain,
individually, Stephen M. Merrick, individually, Robert L. Montgomery,
individually, and any other Person who may from time to time guarantee the Loan;
each a “Guarantor.”

 

“Hazardous Substance” means any substance in a form, quantity, or manner which
if known to be present on, under, in or about any real property would require
clean-up, removal or some other remedial action under any Environmental Laws.

 

“Hemp-Related Business” means a business that grows, produces, processes,
distributes or sells products purportedly made from hemp that has not
demonstrated to the Lender’s satisfaction that the business’s activities and
products are legal under federal and state law. Lender acknowledges that a
segment of Borrowers’ business does grow, produce, process, distribute and/or
sell products purportedly made with hemp and Borrowers have demonstrated to the
Lender that such business activities currently comply with federal and state
law.

 

3

--------------------------------------------------------------------------------

 

 

“Indebtedness” of any Person means, collectively and without duplication, (i)
all items of indebtedness or liability which in accordance with GAAP would be
included in determining total liabilities as shown on the liabilities side of a
balance sheet of that Person as at the date as of which Indebtedness is to be
determined, excluding, however, accounts payable and accrued liabilities
incurred in the ordinary course of that Person’s business that are owed to
sellers of goods or services to that Person and are in an amount not greater
than the cost of such goods or services, (ii) indebtedness secured by any Lien
on property owned by such Person, whether or not the indebtedness secured
thereby shall have been assumed, (iii) obligations of such Person to pay money
under non-compete, consulting or similar agreements, and (iv) guaranties and
endorsements (other than for purposes of collection in the ordinary course of
business) by such Person and other contingent obligations of such Person in
respect of, or to purchase or otherwise acquire, indebtedness of others. For
purposes of determining a Person’s aggregate Indebtedness at any time,
“Indebtedness” shall also include the aggregate payments required to be made by
such Person at any time under any lease that is considered a Capitalized Lease
under GAAP.

 

“Indirect Marijuana Business” means a business that derives any of its gross
revenue for the previous year (or, if a start-up, projects to derive any of its
gross revenue for the next year) from sales to Direct Marijuana Businesses of
products or services that could reasonably be determined to support the use,
growth, enhancement or other development of marijuana.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), security interest, preference, priority or other preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC or comparable law of any jurisdiction).

 

“Loan” means the loan in the maximum principal amount of $4,000,000, to be made
and advanced by the Lender to the Borrowers on the terms and subject to the
conditions of this Agreement.

 

“Loan Advance” means the advance or disbursement of the principal of the Loan.

 

“Loan Documents” means this Agreement, the Security Documents, the Note, the
Guaranties, and all other documents, instruments, agreements and certificates
related to or executed by any Borrower and/or any other Obligor in connection
with this Agreement and the transactions contemplated hereby, or which otherwise
evidence or secure the Loan, and any schedule or exhibit thereto, all as the
same may from time to time be amended, modified, extended, renewed or restated;
each individually, a “Loan Document.”

 

“Maturity Date” means the maturity date specified in the Note, or such earlier
date on which the Note become due and payable pursuant to Section 7.2 hereof.

 

“Note” means that certain Promissory Note, dated as of the date hereof, executed
by Borrowers to the order of Lender, in the face principal amount of $4,000,000,
as the same may be amended, modified, extended, renewed or restated from time to
time.

 

“Obligations” means, collectively, the Loan and each and every other debt,
liability and monetary obligation of every type and description which the
Borrowers, or any of them, may now or at any time hereafter owe to the Lender,
whether such debt, liability or obligation now exists or is hereafter created or
incurred, and whether it is direct or indirect, due or to become due, absolute
or contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several, joint and several, and including, specifically, but not limited to, all
Indebtedness (including, without limitation, letter of credit reimbursement
obligations and indemnity obligations) of the Borrowers, or any of them, arising
under this Agreement, the Note, the Security Documents, or any other Loan
Document.

 

4

--------------------------------------------------------------------------------

 

 

“Obligor” means each Borrower, each Guarantor, and each other Person who now or
at any time hereafter guarantees or otherwise becomes primarily or secondarily
liable on any of the Indebtedness or who grants the Lender a security interest
upon any of the property of such Person as security for any of the Indebtedness
and/or any Guaranty.

 

“Organizational Documents” means, with respect to the Person in question, its
charter, certificate or articles of organization or incorporation, certificate
of formation, bylaws, limited liability company agreement, operating agreement,
members agreement, shareholders’ agreement, partnership agreement, certificate
of partnership, partnership agreement, voting trust agreement, or similar
agreement(s) or instrument(s) governing the formation and operation of such
Person.

 

“Permitted Liens” has the meaning set forth in Section 6.1 hereof.

 

“Pension Plan” means any employee benefit plan covering any officers or
employees of Borrower, any benefits of which are, or are required to be,
guaranteed by the Pension Benefit Guaranty Corporation (“PBGC”) or any entity
succeeding to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, joint venture, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
organization, Governmental Authority or other entity of whatever nature.

 

“Premises” means all premises where the Borrowers, or any of them, conduct their
business or have any rights of possession.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Real Estate” means the real property and improvements located at 112 and 136
Chesterfield Industrial Blvd., Chesterfield, MO 63005, as such properties are
more particularly described in the Deed of Trust.

 

“Responsible Officer” means, for Borrowers and Corporate Guarantor, the manager,
managing member, authorized member, president, vice president or other officer,
as applicable, of such entity.

 

“Requirement of Law” means, as to any Person, any Organizational Document or
governing documents of such Person, and any law, statute, treaty, rule or
regulation, or determination or ruling of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject, including, without limitation, Environmental Laws.

 

“Sanctions” means, sanctions administered or enforced by the United States
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United States Department of State, United Nations Security Council, European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

5

--------------------------------------------------------------------------------

 

 

“Security Agreement” means, the Security Agreement dated as of the date hereof,
executed by Borrowers to and in favor of Lender, as the same may be amended,
restated, supplemented or modified from time to time.

 

“Security Documents” means, collectively, the Deed of Trust, the Assignment of
Leases and Rents, the Environmental Indemnity Agreement, the Security Agreement,
and any other document, instrument or agreement delivered by any Borrower or any
other Obligor to the Lender, or any other Person to the Lender, from time to
time to secure the Obligations.

 

“Settlement Statement” has the meaning set forth in Section 4.1(n) hereof.

 

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company, joint venture, trust or estate of or in which more than 50%
of (i) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class of such corporation may
have voting power upon the happening of a contingency), (ii) the interest in the
capital or profits of such partnership, limited liability company, or joint
venture or (iii) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled through one or more intermediaries,
or both, by such Person.

 

“Title Company” means Old Republic Title Company of St. Louis, Inc., on behalf
of Old Republic National Title Insurance Company, and/or any other agent
selected by Lender.

 

“Title Policy” means, collectively, those certain ALTA Loan Policies, using the
2006 ALTA Form, issued by the Title Company in favor Lender, and any
endorsements thereto, insuring that the Deed of Trust constitutes a valid and
enforceable first priority Lien against the Real Estate, in such amount as
Lender requires.

 

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of Missouri; provided, however, that if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Lender’s security interest in any item or portion of the Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of Missouri, the term “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

 

1.2.     Other Definitional and Interpretive Provisions.

 

(a)     UCC Terms. The terms “Account,” “Account Debtor,” “Chattel Paper,”
“Equipment,” “Fixtures,” “Inventory” and “Proceeds” if used and not otherwise
defined herein have the respective meanings given to them in the UCC.

 

(b)     Accounting Terms. As used herein and in the other Loan Documents, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrowers not defined in Section 1.1 hereof,
and accounting terms partly defined in Section 1.1 hereof to the extent not
defined, shall be construed in accordance with the past practices of Borrowers
as consistently applied, and all financial data delivered pursuant to this
Agreement shall be prepared in accordance with such principles.

 

(c)     Interpretation Generally. For purposes of this Agreement, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (ii) the word “or” is not exclusive; and (iii) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein to: (x) Articles, Sections, Exhibits, and Schedules
mean the Articles and Sections of, and Exhibits and Schedules attached to, this
Agreement; (y) an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) a statute means
such statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits and Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

6

--------------------------------------------------------------------------------

 

 

Section 2.     Amount and Terms of Loan.

 

2.1.     Loan. Upon the terms and subject to the conditions of this Agreement,
the Lender agrees to make a loan to the Borrowers in the maximum principal
amount of FOUR MILLION AND 00/100 DOLLARS ($4,000,000.00). The Loan shall be
advanced in a single disbursement on the Effective Date, on the terms and
subject to the conditions herein. The Loan is not a revolving facility, and
Borrowers shall not have the right to re-borrow any portion of the principal
balance of the Loan repaid by Borrowers.

 

2.2.     Note; Payments. The Loan made by the Lender pursuant hereto shall be
evidenced by the Note. The Note shall bear interest on the unpaid principal
amount thereof from time to time outstanding at the interest rate identified in
the Note, and the Borrowers shall make payments of principal and/or interest at
the times and in the manner required under the Note. The Loan will mature and
become fully due and payable on the Maturity Date. The Note is incorporated
herein by this reference.

 

2.3.     Approved Purposes. Borrowers shall use the principal of the Loan for
the Approved Purposes. Each Borrower hereby acknowledges and agrees that the
Approved Purpose of “working capital” (i) shall be used to pay a Borrower’s
general and administrative expenses incurred in the ordinary course of business,
and (ii) shall be consistent with such Borrower’s proposed business operations
as approved by Lender. The Borrowers acknowledge and agree that each Borrower
has been allocated portions of the principal of the Loan for certain Approved
Purposes. No Borrower shall use principal of the Loan other than the principal
which has been allocated to such Borrower.

 

2.4.     Record Keeping. Lender shall record in its records, the date and amount
of the Loan made by Lender. The aggregate unpaid principal amount so recorded
shall be rebuttably presumptive evidence of the principal amount of the Loan
owing and unpaid. The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
Obligations of Borrowers hereunder or under the Note to repay the principal
amount of the Loan hereunder, together with all interest accruing thereon.

 

2.5.     Increased Costs. If the adoption or effectiveness of any applicable
law, rule, regulation, order, guideline or request or any change therein after
the Effective Date, or any change adopted or effective after the Effective Date
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive
(whether or not having the force of law) by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by Lender under the Loan Documents, or (b) impose on Lender any
other conditions directly or indirectly affecting this Agreement; and the result
of any of the foregoing is to increase the cost to Lender of issuing or
maintaining the Loan, or to reduce the amount of any sum received or receivable
by Lender hereunder or reduce the rate of return on its capital with respect to
Loan, then, Borrowers agree to pay to Lender an additional amount or amounts as
will compensate Lender for such increased cost or reduction. Such additional
amounts and/or reduction shall be allocated to this Agreement and the Note or
any outstanding amount of the Loan as determined by Lender, using any reasonable
method which treats Borrower consistently with similarly situated borrowers. A
certificate submitted to Borrowers by Lender, setting forth the basis for the
determination of such additional amount or amounts necessary to compensate
Lender or as aforesaid shall be final and conclusive and binding on Borrowers
absent manifest error. Borrowers shall pay to Lender the amount shown as due on
such certificate within ten (10) days after receipt thereof.

 

7

--------------------------------------------------------------------------------

 

 

Section 3.     Representations and Warranties. In order to induce the Lender to
enter into this Agreement and to make the Loan hereunder, and in recognition of
the fact that the Lender is acting in reliance thereupon, the Borrowers hereby
jointly and severally represent and warrant to the Lender that:

 

3.1.     Financial Condition. All financial statements and reports of Borrowers
and Guarantors, and any related statements of operations, members’ investment
and changes in cash position for the fiscal month, quarter or year, as
applicable, which have been furnished to the Lender are complete and correct and
fairly present the financial condition of the Borrowers and Guarantors, as of
the dates reflected on the financial statements, and fairly present the results
of their respective operations for the period covered thereby, all in accordance
with the past practices of Borrowers and Guarantors as consistently applied. As
of the date of this Agreement, there has been no material change in such
conditions or such operations since the most recent financial statements
submitted to the Lender. As of the respective dates thereof, the Borrowers and
Guarantors have no material Indebtedness, Contingent Obligation, contingent
liability or liability for taxes, long-term leases or unusual forward or
long-term commitment, which is not reflected in any of the foregoing statements
or in the notes thereto.

 

3.2.     No Change. Except for a reduction in sales in some foreign markets
related to COVID-19, since the date the Borrowers applied for the Loan, there
has been no material adverse change in the business, operations, assets,
Property, prospects or financial condition of any Borrower or any other Obligor,
and there has been no fire, explosion, labor dispute, storm, act of God,
accident or other casualty which has affected the business, operations, assets,
Property, prospects or financial condition of any Borrower or any other Obligor.

 

3.3.     Existence - Borrowers. Each Borrower is a limited liability company
and/or corporation duly organized or incorporated, as applicable, validly
existing, and in good standing under the laws of the state of its formation and
has the limited liability company or corporate power and authority and the legal
right to own and operate its Property, to lease the Property it leases and
operates, and to conduct the business in which it is currently engaged.

 

3.4.     Existence – Corporate Guarantor. Corporate Guarantor is a limited
liability company and/or corporation duly organized or incorporated, as
applicable, validly existing, and in good standing under the laws of the state
of its formation and has the limited liability company or corporate power and
authority and the legal right to own and operate its Property, to lease the
Property it leases and operates, and to conduct the business in which it is
currently engaged.

 

3.5.     Qualification in other Jurisdictions. Each Borrower and Corporate
Guarantor is duly qualified and is in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification.

 

8

--------------------------------------------------------------------------------

 

 

3.6.     Compliance with Laws. Each Borrower and each other Obligor is in
compliance with all Requirements of Law. Borrowers do not have any Subsidiaries,
except as set forth on Schedule 3.5 attached hereto and incorporated herein by
reference. The Borrowers’ chief executive office and the principal place of
their businesses is located at the Real Estate.

 

3.7.     Loan Documents; Enforceable Obligations. Each Obligor has the requisite
power and authority to enter into, execute, deliver and perform all of its
obligations under all Loan Documents to which it is a party and to grant the
Liens provided for in the Security Documents to which it is a party. Borrowers
have the limited liability company or corporate power and authority to borrow
under this Agreement. The Loan Documents to which each Borrower and/or any other
Obligor is a party, including, but not limited to, this Agreement, constitute
legal, valid and binding obligations of Borrowers and any other Obligor, as
applicable, enforceable against it in accordance with their respective terms.

 

3.8.     No Legal Bar. No consent or authorization of, filing with, or other act
by or in respect of any Governmental Authority, is required in connection with
the borrowings hereunder or with the execution, delivery, performance, validity
or enforceability of the Loan Documents, including, but not limited to, this
Agreement, the Security Documents and the Note (except for the filing of
financing statements). The execution, delivery and performance of the Loan
Documents, the prospective borrowings hereunder and the Approved Purposes
thereof, (i) have been duly authorized by all necessary action on the part of
each Borrower and any other Obligors, as applicable, (ii) will not require any
consent or approval of any Borrower’s or any other Obligor’s owners, board of
directors, partners, or any other Person not already obtained, (iii) will not
violate any Requirement of Law or any Contractual Obligation of any Borrower or
any other Obligor, and (iv) will not result in, or require, the creation or
imposition of any Lien on any Borrower’s or any other Obligor’s Property or
revenues pursuant to any Requirement of Law or Contractual Obligation except as
provided in the Security Documents.

 

3.9.     No Litigation or Judgments. Except as disclosed on Schedule 3.8
attached hereto and incorporated herein by reference, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrowers, threatened by or
against either Borrower, any other Obligor, or against any of their respective
Property or revenues. There are no orders, decrees or judgments relating to any
litigation, investigation or other proceeding which is outstanding and has not
been satisfied, of record against either Borrower or any other Obligor, or
against any of their respective Property or revenue.

 

3.10.     No Default. No Borrower is in default under or with respect to any
Contractual Obligation in any respect which would give any creditor of such
Borrower the right to accelerate the maturity of any Indebtedness of such
Borrower or which could be materially adverse to the business, operations,
assets, Property, prospects or financial condition of such Borrower, or which
could have a material adverse effect upon the ability of such Borrower to
perform its obligations under the Loan Documents. No event which would
constitute, or which but for the requirement that notice be given or time elapse
or both would constitute, a Default or Event of Default has occurred and is
continuing.

 

3.11.     Ownership of Property; Liens. Each Obligor has good and marketable
title of all of its Property which it owns, and with respect to certain leased
equipment, all such leases are in full force and effect. None of the Collateral
of any Borrower or any other Obligor is subject to any Lien, except Permitted
Liens.

 

3.12.     No Burdensome Restrictions. No Contractual Obligation of any Borrower
and no Requirement of Law has a material adverse effect upon, or insofar as the
Borrowers may reasonably foresee may have such an effect upon the business,
operations, assets, Property, prospects or financial condition of the Borrowers,
or any of them.

 

9

--------------------------------------------------------------------------------

 

 

3.13.     Taxes. Each Borrower and each other Obligor have paid all taxes and
assessments, including interest and penalties, shown to be due on any
assessments, invoices or other bills made against it or any of its Property and
all other taxes, fees and other charges imposed on it or its Property by any
Governmental Authority. Neither Borrowers nor any other Obligor has any
outstanding unpaid tax liabilities (except for taxes which are currently
accruing from its current operations and ownership of Property, which are not
delinquent) and no tax deficiencies have been proposed or assessed against them.
The Borrowers and each other Obligor have timely filed all tax returns required
to be filed by it, or has timely filed an extension for such return, and has (or
will) timely file the return within the extension period.

 

3.14.     Security Documents. The Security Documents create a legal, valid Lien
in the Collateral described therein and a floating Lien against all Proceeds of
such Collateral as security for the Loan made hereunder. Upon filing of the Deed
of Trust and one or more financing statements, the Lien of Lender in the
Collateral shall be a perfected first priority Lien, valid against all creditors
of, and against all purchasers from, the Borrowers and Guarantors, as
applicable, in such Collateral. No indenture, deed of trust, mortgage, security
agreement, financing statement, or equivalent security or lien instrument or
continuation statement covering all or any part of the Collateral is recorded or
on file with any public office, except such evidencing Permitted Liens.

 

3.15.     Board Regulations. No Borrower is engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board as now and from time to
time hereafter in effect.

 

3.16.     Investment Company Act. No Borrower is an “investment company” or
“company controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

3.17.     Dividends, Distributions and Redemptions. No Borrower has paid or
declared any dividend, or made any other distribution on account of any class of
its ownership interests, or redeemed, purchased or otherwise acquired, directly
or indirectly, any ownership interests from any owner having any interest in any
Borrower, for tax year 2019 and 2020, except as Borrowers may have disclosed to
the Lender in writing and for the Going Dark Transaction.

 

3.18.     Intellectual Property. Borrowers possess adequate trademarks, trade
names, copyrights, patents, permits, service marks and intellectual property
licenses, or rights thereto, for the present and planned future conduct of its
business substantially as now conducted, without any known conflict with the
rights of others which might result in a material adverse effect on the
Borrowers, or any of them.

 

3.19.     Partnerships; Joint Ventures. Except for Borrower’s investment in
Nutracom, LLC, no Borrower is a member of any partnership or joint venture.

 

3.20.     Fiscal Year. The fiscal year of each Borrower ends on December 31st of
each year.

 

3.21.     Business Licenses. Each Borrower and Corporate Guarantor has obtained
and now holds all licenses, permits, certificates, approvals and the like
required under all Requirements of Law of the jurisdiction(s) where such
Borrower and/or Corporate Guarantor, as applicable, conducts its business, and
each remains valid and in full force and effect.

 

10

--------------------------------------------------------------------------------

 

 

3.22.     Condition of Property. All owned and leased buildings and equipment of
the Borrowers is in good condition, repair and working order in all material
respects and conform in all material respects to all Requirements of Law.

 

3.23.     Leases; Real Estate Ownership. No Borrower is a party to any real
property lease or similar arrangement, and no Borrower owns any real property
other than the Real Estate or is a party to any lease or similar arrangement
except as otherwise set forth on Schedule 3.23.

 

3.24.     Zoning. No Borrower nor Corporate Guarantor is in violation of any
zoning, building or other Requirement of Law of any Governmental Authority
having jurisdiction relating to the Premises occupied by any Borrower, and the
Borrowers and Corporate Guarantor, as applicable, have all certificates of
occupancy and any other permits and/or licenses necessary or required for the
continued use and operation of such Premises and as otherwise necessary to
operate their businesses.

 

3.25.     Hazardous Substances. There are no Hazardous Substances which have
been, are, or will be present, used, stored, deposited, treated, recycled or
disposed of on, under, in or about the any Borrower’s Premises during the period
of its ownership or use of the Premises (except in the ordinary course of
business in compliance with all Environmental Laws), (ii) the Borrowers have no
knowledge, after due inquiry, of any prior use or existence of any Hazardous
Substance on the Premises, including ground water, by any prior owner of or
person using the Premises (except uses in the ordinary course of business in
compliance with all Environmental Laws), (iii) without limiting the generality
of the foregoing, the Borrowers have no knowledge, after due inquiry, that the
Premises contain asbestos, polychlorinated biphenyl components (PCBs) or
underground storage tanks, (iv) there are no conditions existing currently or,
to the Borrowers’ knowledge, likely to exist during the term of this Agreement
which would subject Borrowers, or any of them, to any damages, penalties,
injunctive relief or clean-up costs in any governmental or regulatory action or
third-party claim relating to any Hazardous Substance, (v) no Borrower is
subject to any court or administrative proceeding, judgment, decree, order or
citation relating to any Hazardous Substance, and (vi) the Borrowers in the past
have been, at the present are, and in the future will remain in compliance with
all Environmental Laws.

 

3.26.     Unauthorized Aliens. No Borrower has been determined by the Secretary
of Homeland Security or the Attorney General to have engaged in a pattern or
practice of hiring an alien, recruiting an alien, or referring an alien for a
fee for employment in the United States, knowing that that person is an
unauthorized alien.

 

3.27.     Compliance with Anti-Terrorism Laws.

 

(a)     No Borrower, nor any of their Affiliates, nor their respective officers,
directors, brokers or agents, (i) has violated any Anti-Terrorism Laws or (ii)
has engaged in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of prohibited offenses designated by the Organization for Economic Co-operation
and Development’s Financial Action Task Force on Money Laundering.

 

(b)     No Borrower, nor any of their Affiliates, nor their respective officers,
directors, brokers or agents, is a Person that is, or is owned or controlled by
any Person(s) that are: (i) the subject of any Sanctions, or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions, including, without limitation, Cuba, Iran, North
Korea, Sudan and Syria.

 

(c)     No Borrower, nor any of their Affiliates, nor their respective officers,
directors, brokers or agents, (i) conducts any business or engages in making or
receiving any contribution of goods, services or money to or for the benefit of
any Person, or in any country or territory, that is the subject of any
Sanctions, (ii) deals in, or otherwise engages in any transaction related to,
any property or interests in property blocked pursuant to any Anti-Terrorism
Law, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

 

11

--------------------------------------------------------------------------------

 

 

3.28.     Cannabis. Borrowers were not, and are not, an Indirect Marijuana
Business, Direct Marijuana Business, or a Hemp-Related Business. Borrowers have
not done, and do not do, business with an Indirect Marijuana Business, Direct
Marijuana Business, or a Hemp-Related Business, and have not engaged, and do not
engage, in any financial transaction involving a Direct Marijuana Business,
Indirect Marijuana Business or Hemp-Related Business.

 

3.29.     Business with Third Parties. Borrowers have not or do not do business
with any vendor, supplier, customer or any other Person that any Borrower knows,
or should reasonably know, is conducting business in a way that violates a
Requirement of Law in any material respect.

 

3.30.     Employee Benefit Plans. Except as otherwise hereafter disclosed to
Lender, Borrower does not maintain a pension, retirement, profit sharing or
similar employee benefit plan that is subject to ERISA.

 

3.31.     Labor Matters. Except as otherwise hereafter disclosed to Lender, (a)
Borrowers are not a party to any labor dispute, and there are no strikes or
walkouts relating to any labor contract to which Borrowers are subject, (b)
hours worked and payments made by Borrowers to the employees of Borrowers have
not been in violation of (i) the Fair Labor Standards Act or (ii) any other
applicable law dealing with such matters, and (c) all payments due from
Borrowers in respect of wages, employee health and welfare insurance and/or
other benefits have been paid or accrued as a liability on its respective books.

 

3.32.     Information. All documentation and information made available to
Lender by or on behalf of any Borrower or any Guarantor, or their
representatives (other than financial projections) is true, correct and complete
in all material respects. Any financial projections concerning Borrowers now or
hereafter delivered to Lender have been prepared in good faith based on
assumptions that Borrowers believed to be reasonable at the time such financial
projections were prepared.

 

3.33.     No Misleading Statements. No representation or warranty of any
Borrower contained herein or made by any Borrower in any other Loan Document
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make such representation or warranty not misleading in
light of the circumstances under which it was made.

 

3.34.     Continuing Nature. Borrowers hereby acknowledge and agree that the
representations and warranties made herein shall be and remain true and correct
as of the date hereof and at all times thereafter so long as the Borrowers’
Obligations remain outstanding.

 

Section 4.     Conditions Precedent.

 

4.1.     Conditions to Closing. On or prior to the closing of the Loan, the
Borrowers shall fulfill and satisfy the following conditions, all of which are
conditions precedent to Lender’s obligation to make the Loan Advance:

 

(a)     Note and Other Loan Documents. Lender shall have received this
Agreement, duly executed by a Responsible Officer of Borrowers and the Obligors,
and all of the following agreements, documents and instruments, each dated as of
the date hereof and in form and substance acceptable to Lender:

 

(i)     Note. The Note, payable to the order of the Lender, duly executed by a
Responsible Officer of Borrowers.

 

12

--------------------------------------------------------------------------------

 

 

(ii)     Security Documents. The Security Documents, duly executed by a
Responsible Officer of each Borrower and each other Obligor a party thereto, as
applicable.

 

(iii)     Guaranties. The Guaranties, duly executed by each Guarantor party
thereto.

 

(iv)     Trustee’s Certificate. A certificate of the trustee of any trust
Obligor certifying as to: (i) the current trustee of the trust, (ii) the
trustee’s power and authority to execute, deliver and perform the Loan Documents
to which it is a party, and (iii) the accuracy of the copy of the trust attached
thereto.

 

(v)     Officer’s Certificates. A certificate of each of the Responsible
Officers of Borrowers and Corporate Guarantor, dated as of even date herewith,
certifying as to: (i) the incumbency and signatures of the Responsible Officer
signing the Loan Documents on behalf of each Borrower and Corporate Guarantor,
as applicable, (ii) the adoption and continued effect of resolutions of the
board of directors, partners, members, managers or other governing body of each
Borrower and Corporate Guarantor, as applicable, in all respects acceptable to
Lender, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, and (iii) the accuracy of the copy of the
Organizational Documents of each Borrower and Corporate Guarantor, as
applicable, attached thereto.

 

(vi)     Other Documents. Such other documents, instruments and agreements as
the Lender reasonably requires.

 

(b)     Financing Statements. Financing Statements on the appropriate form shall
have been filed in each jurisdiction where necessary, to perfect a security
interest in the Collateral as created by the Security Documents or otherwise,
and officially stamped acknowledgment copies of said financing statements or
other evidence of such filings satisfactory to the Lender have been or will be
delivered to the Lender within five (5) Business Days of the Effective Date.
Furthermore, each Borrower agrees to, and/or cause the other Obligors to,
prepare, execute, deliver and/or file such other documents, forms, financing or
continuation statements or other written matter relating to the Collateral or
the perfection thereof or take such further action relating to the perfection of
the Lender’s rights in the Collateral as the Lender may request from time to
time within five (5) Business Days of such request.

 

(c)     Lease. Lender shall have received a true, complete and correct copy of
each of the leases (or subleases) described on Schedule 3.23, if any (the
“Leases”), in all other respects acceptable to Lender. Lender shall also have
received an estoppel certificate and subordination, nondisturbance and
attornment agreement from each tenant under such lease.

 

(d)     Insurance. Borrowers shall have purchased all insurance required by the
Loan Documents, and the Lender shall have received copies of the policies and
certificates of insurance for the insurance policies required pursuant to the
terms of the Loan Documents, in form and substance acceptable to Lender, and
evidence of the payment of all premiums therefor, and with such endorsements
added as are required under the Loan Documents or otherwise required by Lender
in its sole discretion.

 

13

--------------------------------------------------------------------------------

 

 

(e)     Title Policy and Endorsements. Lender shall have received the Title
Company’s irrevocable commitment to issue the Title Policy, which shall insure
that the Deed of Trust will be a first priority Lien on the property described
therein, as applicable, subject to no Liens, claims, exceptions or encumbrances
other than those acceptable to Lender, and each such Title Policy shall be in
such amount as Lender may require, and contain endorsements acceptable to
Lender.

 

(f)     Documents Affecting Title. Lender shall have received copies of all
recorded documents affecting the Real Estate and copies of such documents, if
any, as Borrowers and/or Guarantor have provided to the Title Company in
connection with the issuance and underwriting of the Title Policy.

 

(g)     Flood. Lender shall have received evidence that (a) no portion of the
Real Estate or any leased Premises is located in an area designated by the
Federal Emergency Management Agency (FEMA) as having special flood hazards, or
if any portion of the Real Estate or any leased Premises is so located, evidence
that flood insurance acceptable to Lender is in effect; and (b) no portion of
the Real Estate or any leased Premises is located in a federally, state or
locally designated wetland or other type of government protected area.

 

(h)     UCC and Other Searches. Lender shall have received, current and
appropriate Uniform Commercial Code searches for the Borrowers and the
Guarantors, from all appropriate filing offices, showing only permitted and
anticipated Liens acceptable to Lender in its sole discretion; and Lender shall
also have received such tax lien, judgment, litigation, bankruptcy and other
searches concerning each Borrower and Guarantors as the Lender requires, as may
be required by Lender, in each case satisfactory to Lender in all respects.

 

(i)     Licenses/Permits. Lender shall have received evidence that Borrowers
have an employer identification numbers and all insurance, licenses, permits and
other approvals necessary to lawfully operate its business and to own and
operate its Property.

 

(j)     Financial Statements, Tax Returns and Projections. Lender shall have
received such financial statements, tax returns and financial projections
concerning Borrowers and/or the Guarantors as the Lender requires.

 

(k)     Ownership/Management. Lender shall have received evidence satisfactory
to it of the current ownership and management for Borrowers, and such ownership
and management shall not have changed without the Lender’s approval since the
submission of Borrowers’ application for the Loan.

 

(l)     Opinions. If required by the Lender, counsel to the Borrowers and
Guarantors reasonably satisfactory to the Lender shall have delivered to the
Lender an opinion addressed to the Lender, in form, scope and substance
satisfactory to the Lender and its counsel, concerning the legality, validity,
enforceability and binding effect of all Loan Documents, the due authorization,
execution and delivery by Borrowers and the Guarantors of the Loan Documents to
which they are a party, and as to such other matters as the Lender may
reasonably require.

 

14

--------------------------------------------------------------------------------

 

 

(m)     Lender Fees and Expenses. Borrowers shall pay or reimburse the Lender
for all of its out-of-pocket costs and expenses incurred in connection with the
negotiation, consideration, development, preparation and/or execution of, the
Loan Documents or any other documents prepared in connection herewith, and the
consummation of the transactions contemplated hereby and thereby, including
without limitation, Lender’s attorneys’ fees and costs, and all fees and costs
for appraisals, environmental reports or surveys, land surveys, title
commitments, title insurance policies, title endorsements, UCC searches, and
other searches and the fees and disbursements of counsel to the Lender.

 

(n)     Settlement Statement. Lender or its closing agent shall have prepared,
and Borrowers shall have executed, a settlement statement in form and substance
acceptable to Lender (the “Settlement Statement”), showing the anticipated Loan
Advance and the payments and/or disbursements to be made from Loan principal,
including the costs of the transaction to be paid in connection with the closing
of the Loan, which shall constitute Borrowers’ irrevocable authorization and
direction to make the Loan Advance.

 

(o)     Appraisal. An appraisal of the Real Estate indicating that the amount of
the Loan is not more than eighty percent (80%) of the aggregate fair market
“as-is” value of the Real Estate, and acceptable in form and substance to the
Lender.

 

(p)     Other Real Estate Information. Evidence satisfactory to the Lender, and
in such form as the Lender may require, including but not limited to a Phase I
environmental assessment, that the Real Estate is free of material environmental
problems and in material compliance with all Environmental Laws; an ALTA survey
of the Real Estate containing such information and matters of survey as Lender
may reasonably request

 

(q)     Loan Fee. Borrowers shall have paid Lender loan commitment fee in the
amount of FIVE HUNDRED AND 00/100 DOLLARS ($500.00).

 

(r)     Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be satisfactory in
form and substance to the Lender and the Lender’s counsel.

 

4.2.     Additional Conditions Precedent to the Loan Advance. In addition to the
other conditions set forth herein, the obligation of the Lender to make the Loan
Advance shall be conditioned upon and subject to the payment to the Lender of
all fees, costs and/or charges then owing from Borrowers to the Lender under the
Loan Documents (including without limitation any attorneys’ fees due and owing
by Borrowers to the Lender) and satisfaction of all of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties made
by the Borrowers herein, in any Loan Document, or in any certificate, document,
financial statement or other statement delivered hereunder shall be true and
correct, as of the date of such Loan Advance.

 

(b)     Obligations Complete. Borrowers shall have performed all of their
obligations under all Loan Documents which are required to be performed on or
prior to the date of such Loan Advance.

 

(c)     No Material Adverse Change. There shall be no unremedied adverse change
in the financial condition, organization, performance, prospects, management,
operation, or assets of any Borrower or any Guarantor.

 

15

--------------------------------------------------------------------------------

 

 

(d)     No Default. No Default or Event of Default shall then exist.

 

(e)     No Litigation. No litigation or proceedings are pending (including
proceedings under Title 11 of the United States Code) against any Borrower or
any Guarantor, which litigation or proceedings, in the sole and absolute
discretion of the Lender, would adversely affect any Borrower’s or any
Guarantor’s ability to perform its respective obligations under the Loan
Documents, and no litigation or proceedings are pending or threatened which
involve or affect any Collateral.

 

(f)     Prior Conditions Remain Satisfied. All conditions under Section 4.1
above shall have been, and shall remain, satisfied.

 

4.3.     Loan Advance. At such time as all conditions precedent to Lender’s
obligation to make the Loan Advance set forth in Section 4.1 and Section 4.2 are
satisfied or otherwise waived in writing by Lender, Lender shall make, to the
extent required, the Loan Advance, through the Title Company, or some other
agent in Lender’s sole discretion, for those items shown on the Settlement
Statement.

 

Section 5.     Affirmative Covenants. Each Borrower hereby agrees that, so long
as the Note remains outstanding and unpaid or any other Indebtedness is owed by
any Borrower to the Lender, or the Lender has any commitment to Borrowers, or
any of them, to extend funds, that each Borrower shall:

 

5.1.     Financial Statements. Furnish to the Lender or cause to be furnished:

 

(a)     Annual Audited Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the close of each fiscal year
of Borrowers, annual audited financial statements (with footnotes) for each
Borrower for the preceding fiscal year, certified and dated by a Responsible
Officer of each Borrower. These annual financial statements shall be audited by
independent public accountants of recognized standing selected by the Borrowers
and reasonably satisfactory to the Lender and shall include (i) a balance sheet
and an income statement; (ii) a statement of cash flows, and (iii) such other
information and reports as Lender may from time to time reasonably request;

 

(b)     Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the close of each fiscal quarter, quarterly
financial statements for each Borrower for the preceding fiscal quarter year,
prepared, certified and dated by a Responsible Officer of each Borrower;

 

(c)     Personal Financial Statements. As soon as available and in any event
within one hundred twenty (120) days after the close of each calendar year,
personal financial statements for each Guarantor with liquidity verification, in
the form of investment account statements and/or bank statements;

 

(d)     Tax Returns. Within thirty (30) days after filing, and in any event
within one hundred twenty (120) days of the end of each calendar year, provide
signed copies of (i) each Borrower’s federal tax returns and supporting
schedules, as requested by Lender; and (ii) each Guarantor’s federal and state
tax returns and supporting schedules; provided, however, that Borrowers and
Guarantors may file an extension of their federal and state tax returns, and if
so, they will provide a copy of the filed extension to Lender, at the time the
extension is filed, together with the actual filed federal and state tax
returns, on or before the expiration of the extension period;

 

16

--------------------------------------------------------------------------------

 

 

(e)     Compliance Certificate. As soon as available and in any event within
forty-five (45) days after the close of each fiscal quarter, a Compliance
Certificate certified and dated by a Responsible Officer of each Borrower;

 

(f)     Nutracom Financials. No less than annually, and quarterly upon request
of Lender, Borrower shall provide copies of Nutracom, LLC’s annual (and
quarterly upon request of Lender) financial statements for the preceding
calendar year (and preceding calendar quarter upon request of Lender), certified
and dated by a an officer of Nutracom, LLC; and

 

(g)     Other Information. Such other financial and other information,
statements and reports as Lender may from time to time request.

 

All such financial statements shall be complete and correct in all material
respects and be prepared in reasonable detail and in accordance with the past
practices of Borrowers and Guarantors on a basis consistent with the most recent
financial statements delivered to Lender prior to the date hereof, except that
annual financial statements shall be subject to normal year-end audit
adjustments.

 

5.2.     Payment of Taxes and Other Obligations. Pay, discharge or otherwise
satisfy, as they become due, all federal, state and local taxes, assessments,
and other governmental charges or levies imposed upon it, its income or any of
its Property, and on wages due to its employees (including income, payroll, real
estate and sales taxes), as well as claims for labor, material or supplies that
if unpaid might by law become a Lien on any Borrower’s Property.

 

5.3.     Conduct of Business, Maintenance of Existence and Compliance with Law.
Continue to engage in business of the same general type as now conducted by
Borrowers, and preserve, renew and keep in full force and effect Borrowers’
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business; and
comply with all Contractual Obligations, and all other Requirements of Law.

 

5.4.     Maintenance of Property, Insurance.

 

(a)     Keep all Property useful and necessary in its business in good working
order and condition, and maintain insurance with financially sound and reputable
insurance companies on all of its Property and business operations as may be
required in Exhibit B and under the other Loan Documents, which at all times
shall be in such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business, as determined by Lender (including, without limitation, commercial
general liability, property and worker’s compensation insurance) and upon
request of the Lender, furnish to the Lender a schedule showing all insurance
policies which the Borrowers have in force, certified by a Responsible Officer
of each Borrower.

 

(b)     Within ten (10) days of a request of Lender, furnish to Lender original
or electronic copies of policies evidencing such insurance, and a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by the Borrower. Borrower shall cause each issuer of an insurance
policy to provide Lender with an endorsement (i) showing Lender as loss payee
with respect to each policy of property or casualty insurance and naming Lender
as an additional insured with respect to each policy of liability insurance,
(ii) providing that 30 days’ notice (or 10 days’ notice in the case of
cancellation for nonpayment of premiums) will be given to Lender prior to any
cancellation of, material reduction or change in coverage provided by or other
material modification to such policy and (iii) reasonably acceptable in all
other respects to Lender. The insurance provisions herein contained are in
addition to, and not in lieu of, any other provisions regarding insurance in any
of the other Loan Documents.

 

17

--------------------------------------------------------------------------------

 

 

(c)     Without limitation of any provision hereof, the insurance policies to be
purchased and maintained by Borrowers in accordance with the foregoing paragraph
during the term of the Loan shall include: personal property hazard insurance;
commercial general liability insurance; dram shop/host liquor liability
insurance; working compensation insurance and (if applicable) flood insurance.

 

“UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR
AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR
INTERESTS IN YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR
INTERESTS. THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR
ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY
LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE
THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE
INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE
MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO
OBTAIN ON YOUR OWN.”

 

(d)     Notwithstanding anything else contained in this Section 5.4 to the
contrary, this Section 5.4 shall not apply to Chesterfield Partners LLC or any
Property owned, now or hereafter, by Chesterfield Partners LLC.

 

5.5.     Inspection of Property; Books and Records; Discussions. (a) Maintain a
standard and modern system of accounting and keep proper books of account in a
manner satisfactory to the Lender, in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; (b) at the
Borrowers’ expense, permit representatives of the Lender to visit and inspect
and appraise any of its Property and examine and make abstracts from any of its
books and records during normal business hours and at any reasonable intervals
provided as long as no Event of Default has occurred and is continuing, the
Lender provides reasonable prior notice of such visits; (c) permit
representatives of the Lender to discuss the business, operations, assets,
Properties, prospects and financial condition of the Borrowers with the members,
managers, officers, directors, partners, employees or other agents of the
Borrowers and with their accountants; and (d) allow all Governmental Authorities
to furnish reports of examinations, or any records pertaining to Borrowers, upon
request of the Lender.

 

5.6.     Notices. Promptly, and in any event within five (5) days after any
Borrower knows or has reason to know thereof, give written notice to the Lender:

 

(a)     Default. Of the occurrence of any Default or Event of Default;

 

18

--------------------------------------------------------------------------------

 

 

(b)     Default Pursuant to Contractual Obligation. Of any default or event of
default under any Contractual Obligation of any Borrower for $25,000.00 or more;

 

(c)     Litigation and Other Proceedings. Of any litigation, arbitration,
investigation or other proceeding which may be threatened, pending or filed
against, or otherwise exists at any time involving any Borrower in excess of
$100,000.00 or any Guarantor in excess of $50,000.00;

 

(d)     Loss or Damage. Of any loss or damage (ordinary wear and tear excepted)
to any Collateral;

 

(e)     Material Adverse Change. Of any existing or forecasted material adverse
change in the business, operations, assets, Property, prospects or financial
condition of any Borrower or any Guarantor, or which would otherwise adversely
affect the Lender’s rights under the Loan Documents;

 

(f)     Change in Organizational Documents. Of any proposed change in any
Borrower’s or any Corporate Guarantor’s Organizational Documents or other
governing documents, together with a copy of the amendment, modification or
restatement of each such document; and

 

(g)     Change in Trust Guarantors. Of any proposed change, modification,
amendment, restatement, termination and/or revocation of either any trust of any
Guarantor, including but not limited to any change in the trustees named therein
as of the date of the Loan.

 

5.7.     Orders, Decrees and Other Documents. Provide to the Lender, immediately
upon receipt, copies of any correspondence, notice, pleading, citation,
indictment, complaint, order, decree, or other document from any source
asserting or alleging a circumstance or condition which requires or may require
a financial contribution by Borrowers, or any of them, or a cleanup, removal,
remedial action, or other response by or on the part of Borrowers, or any of
them, under Environmental Laws which seeks damages or civil, criminal or
punitive penalties from Borrowers, or any of them for an alleged violation of
Environmental Laws.

 

5.8.     Litigation. Cause any litigation, arbitration or other proceeding to be
vigorously contested in good faith, by all appropriate action, with counsel
reasonably acceptable to the Lender, and in the event of an adverse ruling or
decision in any such proceeding, prosecute all allowable appeals therefrom, and
without limiting the generality of the foregoing, resist the entry or seek the
stay of any temporary or permanent injunction that may be entered, and use its
best efforts to bring about a favorable and speedy disposition of each such
proceeding. Any proposed settlement relating to any such proceeding involving
any Borrower in excess of $100,000.00 or any Guarantor in excess of $50,000.00
shall be subject to prior review and approval of the Lender. Each Borrower
acknowledges and agrees that the Lender may intervene and participate, with
counsel selected by the Lender, in any and all such proceedings, at Lender’s
sole option and in its sole discretion, and without obligation to do so. All
such proceedings, including without limitation, all of the Lender’s costs, and
fees and disbursements of Lender’s counsel in connection with any such
proceedings, whether or not the Lender is a party thereto, shall be at
Borrowers’ expense. To the extent that the Lender incurs any such expenses,
including attorneys’ fees and fees and charges for court costs, bonds and the
like, Borrowers shall reimburse the Lender for all such expenses upon demand and
the amount due to the Lender shall bear interest from the date so incurred by
the Lender until repaid to the Lender at the Default Rate specified in the Note.
The foregoing provisions of this Section 5.8 shall not limit or affect the
provisions of Section 7.1(i) below.

 

19

--------------------------------------------------------------------------------

 

 

5.9.     Environmental. At all times comply with all Environmental Laws, and
promptly notify the Lender if there has been, or may have been, a release of
Hazardous Substances in, at or under any Premises owned or leased by any
Borrower, including groundwater, or if any Borrower or such Premises are subject
to any investigation or enforcement action by any Governmental Authority.

 

5.10.     Additional Equity. In the event the cost of any Approved Purpose has
accrued or is anticipated to accrue to an amount higher than what is shown in
Section 2.3, Borrowers shall be responsible for injecting additional cash equity
upon Lender’s request to cover all overages, actual or anticipated.

 

5.11.     Approved Purposes. Accept the Loan Advance in accordance with the
provisions hereof and if such Loan Advances is made, use or cause the Loan
Advance to be used solely for the purposes permitted under this paragraph and
Section 2.3.

 

5.12.     Borrower’s Accounts. Except for certain payroll accounts maintained at
Regions Bank, maintain all of its operating and reserve accounts as demand
deposit accounts with Lender, and the same are hereby pledged to Lender as
additional security for the Loan.

 

5.13.     ERISA. Borrowers shall promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
would reasonably be expected to result in the imposition of a Lien against any
of its properties or assets, and will promptly notify Lender of the occurrence
of any reportable event (as defined in Section 4043 of ERISA) which would
reasonably be expected to result in the termination by the PBGC of any Pension
Plan or of receipt of any notice from the PBGC of its intention to seek
termination of any Pension Plan or appointment of a trustee therefore. Borrowers
shall also notify Lender of its intention to terminate any Pension Plan or
withdraw therefrom unless it shall be in compliance with all terms and
conditions of this Agreement after giving effect to any liability to the PBGC
resulting from such termination or withdrawal.

 

5.14.     Financial Covenants.

 

(a)     Minimum Fixed Charge Coverage after Taxes. Borrowers shall have a
minimum Fixed Charge Coverage After Taxes of not less than 1.10 to 1. This
covenant will be measured annually on an annualized basis commencing with the
fiscal year ending December 31, 2020.  As used herein:

 

“Fixed Charge Coverage After Taxes” is defined as the ratio of (EBITDA –  Taxes
–  Unfinanced Capex – Distributions) divided by (Funded Indebtedness + Interest
Expense)

 

 “Capex” means expenditures on new and replacement property, plant and
equipment.

 

“Distributions” means dividends or other distributions or payments on capital
stock or other equity interest of such corporation, association or other
business entity.

 

“EBITDA” means for any period, consolidated net income of the Borrower(s) for
such period, before interest expense, income tax expense, depreciation and
amortization and further adjusted to exclude any gain or loss on the sale of
assets and other extraordinary gains or losses.

 

20

--------------------------------------------------------------------------------

 

 

“Funded Indebtedness” means, for any period, the schedule of principal payments
on long-term Indebtedness, payable during such period.

 

“Interest Expense” means, for any period, interest on Indebtedness during such
period. 

 

“Taxes” means, for any period, all income taxes of Borrower(s) as reflected on
its income statement and calculated in accordance with GAAP.

 

“Unfinanced” means, for any period, any expenditure of money during such period
which is not financed with borrowed funds and is capitalized on Borrowers’
balance sheet.

 

(b)     Minimum Liquidity: Guarantors (on a combined basis) shall maintain a
minimum Liquidity of $1,000,000 at all times. This covenant will be tested
annually based upon the documents provided to Lender pursuant to Sections 5.1(c)
and (d).

 

“Liquidity” means cash and those assets that can be readily converted into cash
within 30 days.

 

5.15.     “Going Dark”. No later than the date that is six (6) months after the
Effective Date, Lender shall have received (a) evidence of the completion of the
Going Dark Transaction and steps taken to accomplish the same, including but not
limited to the Form 25, press release, Form 8-K, website announcement, Form 15
and updated shareholder list; (b) evidence satisfactory to it that all approvals
from the board of directors and shareholders of Reliv’ International Inc. have
been received with respect to such Borrower’s buyout of a certain number of
shareholders in order to allow the delisting such Borrower’s shares from the
Nasdaq Stock Exchange and subsequently deregistering such Borrower’s shares
under the Securities Exchange Act of 1934, (c) a copy of an issued Presentation
of Fairness from Houlihan Capital to Reliv’ International, Inc. providing, among
other things, that, in their opinion, the foregoing buyout is fair, in general,
from a financial point of view and a redemption price range between $3.00 and
$4.00 is fair to the stockholders from a financial perspective; and (d) a final
accounting of the use of the proceeds of the Loan demonstrating it was used for
the Approved Purposes, which shall contain such detail and supporting
documentation as determined and requested by the Lender.

 

Section 6.     Negative Covenants. Each Borrower hereby agrees that, so long as
the Note remains outstanding and unpaid or any other Indebtedness is owed by
Borrowers, or any of them, to the Lender, or the Lender has any commitment to
Borrowers, or any of them, to extend funds, that each Borrower shall not,
directly or indirectly, without the prior written consent of Lender in each
instance:

 

6.1.     Limitation on Disposal of Property and Liens. Cause, permit, suffer or
allow any voluntary or involuntary sale, conveyance, lease, mortgage, grant,
bargain, encumbrance, pledge, assignment, grant of any options with respect to,
or any other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) a legal or beneficial interest in any Property, or
any portion thereof, of any Borrower, except in the ordinary course of business
and provided, however, that the foregoing shall not be deemed to preclude the
following (“Permitted Liens”):

 

(a)     Liens for taxes, assessments or governmental charges which are not yet
due or delinquent;

 

(b)     Liens in favor of the Lender;

 

21

--------------------------------------------------------------------------------

 

 

(c)     Pledges or deposits made under applicable worker’s compensation laws,
unemployment insurance laws, social security laws or other similar legislation;
and

 

(d)     Deed of Trust encumbering the Real Estate with a second priority
position behind the Lender, filed by Chesterfield Partners LLC to secure each
Guarantor’s Guaranty of the Obligations.

 

(e)     Other Liens authorized by Lender in writing, in its sole discretion,
including but not limited to those set forth in the Title Policy.

 

6.2.     Prohibition of Fundamental Changes. Other than the Going Dark
Transaction and shares traded on the open stock market by non-Affiliate
stockholders of Borrowers, enter into any transaction of merger, consolidation
or amalgamation; liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); convey, sell, lease, assign, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or a substantial
part of its business or assets; acquire by purchase or otherwise all or
substantially all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person; make any material change in the nature of
its present business or its method of conducting its present business; change
any Borrower’s tax election with the Internal Revenue Service; or permit any
change in the ownership of any Borrower’s outstanding stock, membership
interests, partnership interests or other ownership interests.

 

6.3.     Dividends and Distributions. Except for Chesterfield Partners LLC,
declare any dividends or distributions on any class of any Borrower’s stock,
partnership interests, limited liability company membership interests or other
ownership interests, whether now or hereafter outstanding, make any payment on
account of any class of any Borrower’s stock, limited liability company
membership interests, partnership interests or other ownership interests,
whether now or hereafter outstanding, set apart assets for a sinking or other
analogous fund for the purchase, redemption, retirement or other acquisition of
any class of any Borrower’s stock, limited liability company membership
interests, partnership interests or other ownership interests, whether now or
hereafter outstanding, or make any other distribution of assets, either directly
or indirectly, whether in cash, Property or otherwise to any Borrower’s
shareholders, members or other equity owners, (a) at any time following any
Default or Event of Default, or (b) at any time, if such dividend, distribution
or other payment would cause a Default or Event of Default.

 

6.4.     Investments. Except for Chesterfield Partners LLC, make or commit to
make, any advance, loan, extension of credit or capital contribution to, or
purchase or commit to purchase any stocks, bonds, notes, debentures or other
securities of, or make any other investment in, any Person (all such
transactions being herein called “investments”) or create or participate in the
creation of any Subsidiary except, (a) the purchase of United States government
bonds and obligations; (b) the purchase of Lender certificates of deposit and
prime rated commercial paper having a maturity not exceeding one year; (c) loans
and advances to employees and agents in the ordinary course of business for
reasonable travel and entertainment expenses and similar items; (d) investments
in money market funds in which investments are restricted to short term
obligations of the types described in clauses (a) and (b) above; (e) deposits in
demand and savings accounts; and (f) other investments permitted with the
Lender’s prior written approval.

 

6.5.     Restriction on Indebtedness and Asset Acquisition. Create, incur,
assume or have outstanding any Indebtedness, except (a) the Obligations under
this Agreement; (b) other Indebtedness owed to Lender; and (c) acquire the stock
or other ownership interests in, or all or substantially all of the assets of,
any other business or business enterprise.

 

22

--------------------------------------------------------------------------------

 

 

6.6.     Changes in Accounting Principles; Fiscal Year. Make any change in its
principles or methods of accounting as currently in effect, except such changes
as are required by the past practices of any Borrower or Corporate Guarantor or
changes in GAAP or change its fiscal year.

 

6.7.     Leases. Become a party to, or agree to become a party to, any lease,
other than the Leases permitted herein and described on Schedule 3.23 hereof,
and no Borrower will amend, supplement or otherwise modify, or terminate or
cancel, or accept the surrender of, or grant any concessions to or waive the
performance of any obligations of any tenant under, any lease to which it is a
party, including the Leases, without the prior approval of Lender. Borrowers
will not, directly or indirectly, cause or permit to exist any condition which
would result in the termination or cancellation of, any lease to which any
Borrower is a party, including the Leases. Borrowers shall perform all
obligations under the leases to which they are a party, including the Leases.
Lender reserves the right to request a fully executed copy of any lease to which
any Borrower is a party, which Borrowers shall provide to Lender upon request
for same. Borrowers acknowledge that Lender will not grant its consent for any
Borrower to enter into any lease or occupancy agreement with any Person who any
Borrower knows, or should reasonably know, is conducting its business in a way
that violates a Requirement of Law in any material respect.

 

6.8.     Accounts Receivable. Except in the ordinary course of Borrowers’
business, discount, in any material respect, or sell with recourse, or sell for
less than the face amount thereof, any of its Accounts or notes receivable,
whether now owned or hereafter acquired.

 

6.9.     Contingent Obligations. Incur any Contingent Obligation other than in
favor of the Lender.

 

6.10.     Subsidiaries. Make, create or allow the creation of any new
Subsidiary.

 

6.11.     Affiliates. Suffer or permit any transaction with any Affiliate of any
Borrower, except on terms not less favorable to such Borrower than would be
usual and customary in similar transactions with non-affiliated persons, or
enter into or permit any transaction with any Subsidiary or Affiliate of any
Borrower or any Person in control of, controlled by or under common control with
either of the foregoing in order to avoid the operation of any of the covenants
hereof.

 

6.12.     Change In Name. Change the legal name of any Borrower or change the
state of organization of any Borrower or its principal place of business.

 

6.13.     Partnerships; Joint Ventures. Become a member of any partnership or
joint venture.

 

6.14.     Fiscal Year. Change the fiscal year of any Borrower.

 

6.15.     Amendments of Agreements. Propose, consent to, vote for, join, permit
or allow any amendment, modification, restatement or other alteration of any
Borrower’s Organizational Documents or other governing documents, except as
required in connection with the Going Dark Transaction.

 

6.16.     Margin Stock. Use the proceeds of the Loan to purchase or carry any
margin stock (within the meaning of Regulation U of the Board), to extend credit
to others for the purpose of purchasing or carrying margin stock, or to
undertake any other activity inconsistent with the Board’s Regulations. If
requested by the Lender, the Borrowers shall furnish to the Lender, a statement
in conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U.

 

23

--------------------------------------------------------------------------------

 

 

6.17.     Ownership. Permit or allow any change to its ownership structure or
any change in the owners of any Borrower to the extent that each of the
individual Guarantors no longer owns, directly or indirectly, an ownership
interest in each of the Borrowers.

 

6.18.     Environmental Laws. Fail to comply with the requirements of all
applicable Environmental Laws, and without limiting the generality of the
foregoing, fail to promptly undertake and diligently pursue to completion
appropriate and legally authorized remedial containment and clean-up action in
the event of any release of Hazardous Substances on, upon or into any Premises.

 

6.19.     Government Regulation. (a) Be or become subject at any time to any
law, regulation, or list of any Governmental Authority (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Lender from making any advance or extension of credit to any Borrower
or from otherwise conducting business with any Borrower, or (b) fail to provide
documentary and other evidence of any Borrower’s identity as may be requested by
the Lender at any time to enable the Lender to verify such Borrower’s identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

6.20.     Anti-Terrorism Laws. Directly or indirectly:

 

(a)     (i) Violate any Anti-Terrorism Laws, (ii) engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development's Financial Action
Task Force on Money Laundering, or (iii) permit any of their respective
Affiliates, or the employees or agents thereof, to violate these laws or engage
in these actions.

 

(b)     Use, directly or indirectly, the proceeds of the Loan, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (x) to fund any activities or business of or
with any Person, or in any country or territory, that, is, or whose government
is, the subject of Sanctions at the time of such funding, or (y) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loan, whether as underwriter, advisor, investor,
or otherwise).

 

(c)      (i) Deal in, or otherwise engage in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law,
(ii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempt to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) permit any of their
Affiliates, or the employees or agents thereof, to do any of the foregoing.

 

6.21.     Cannabis. Be or become an Indirect Marijuana Business, Direct
Marijuana Business, or a Hemp-Related Business. Borrowers will not do any
business with an Indirect Marijuana Business, Direct Marijuana Business, or a
Hemp-Related Business, and will not engage in any financial transaction
involving a Direct Marijuana Business, Indirect Marijuana Business or
Hemp-Related Business.

 

6.22.     Business with Third Parties. Do business with any vendor, supplier,
customer or any other Person that any Borrower knows, or should reasonably know,
is conducting business in a way that violates a Requirement of Law in any
material respect.

 

6.23.     Locations. Purchase, lease or otherwise acquire any other business
locations.

 

24

--------------------------------------------------------------------------------

 

 

6.24.     Trust Amendments. Permit or allow any trust of a Guarantor to be
revoked, modified, amended, and/or restated during the term of the Loan, without
the prior written consent of the Lender.

 

Section 7.     Defaults.

 

7.1.     Events of Default. An “Event of Default” shall be deemed to have
occurred if:

 

(a)     Principal or Interest. The Borrowers shall fail to pay (i) any principal
and/or interest on the Note when due, or (ii) any other amount payable hereunder
or under any other Loan Document, and such failure shall continue for five (5)
days after Lender’s demand for payment thereof;

 

(b)     Representation or Warranty. Any representation or warranty made or
deemed made by any Borrower or any other Obligor in the Loan Documents or any
certificate, document, financial statement or other statement furnished at any
time under or in connection with the Loan Documents, proves to have been
incorrect in any material respect on or as of the date made;

 

(c)     Going Dark Transaction. The Borrowers shall fail to satisfy the
requirements of Section 5.15;

 

(d)     Covenants. The Borrowers shall fail to perform or observe any agreement,
covenant, condition, provision or term contained in any of the Loan Documents
(other than a breach that would be an Event of Default under another provision
of this Section), and such failure continues unremedied for ten (10) days after
written notice thereof is given to such Borrower by the Lender;

 

(e)     Contingent Obligation or Indebtedness. Any Borrower fails to make when
due and fails to cure within any applicable grace period, any payment which is
due pursuant to any Contingent Obligation or Indebtedness (separate and apart
from than any Indebtedness owing under the Note or hereunder) or in any other
way defaults in connection with any Indebtedness or Contingent Obligation; such
default enables others to declare such Indebtedness or Contingent Obligation to
be due, demand payment or accelerate maturity; such Indebtedness or Contingent
Obligation is accelerated or otherwise declared to be due; and the aggregate
liability due thereunder or in connection therewith is One Hundred Thousand
Dollars ($100,000.00) or more;

 

(f)     Insolvency, Bankruptcy, Etc. Any Borrower or any other Obligor: (i)
becomes unable to pay its debts when due whether or not said debts are subject
to a bona fide dispute, otherwise becomes insolvent or admits in writing that it
is insolvent; (ii) makes a general assignment for the benefit of creditors;
(iii) makes a general assignment to an agent authorized to liquidate any
substantial amount of its Property; (iv) files, or consents to the filing of,
any proceeding, petition or case under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors which constitutes the commencement of a case
and/or constitutes an order for relief or which seeks: (1) an adjudication that
any Borrower or any other Obligor (as applicable) is bankrupt or insolvent, (2)
a reorganization, arrangement, winding up, liquidation, dissolution, composition
or other relief with respect to the debts of any Borrower or any Guarantor (as
applicable), or (3) the appointment of a receiver, trustee, custodian or other
similar official for any Borrower or any other Obligor (as applicable) or any
substantial portion of their respective assets; (v) has filed against it such a
proceeding, petition or case if such proceeding, petition or case remains
undischarged, undismissed or unbonded for sixty (60) days or results in such an
adjudication, the entry of an order for such relief or such an appointment; or
(vi) has filed against it any proceeding or action which seeks the issuance of a
warrant of attachment, execution, distraint or similar process against any part
of its assets if such proceeding or action results in the issuance of such
process and such process is not vacated, discharged, stayed or fully bonded
within sixty (60) days of entry thereof;

 

25

--------------------------------------------------------------------------------

 

 

(g)     Unsatisfied Judgments, Etc. A judgment, decree, warrant, writ,
attachment, execution or similar process which is not within thirty (30) days of
the entry thereof satisfied, released, vacated, discharged, stayed or fully
bonded pending appeal, is entered, issued or levied against any Borrower or any
other Obligor and together with other such processes, if any, represents an
aggregate liability of One Hundred Thousand Dollars ($100,000.00) or more;

 

(h)     Loss of Perfection, Etc. Any Security Document ceases to be in full
force and effect or ceases to create a valid first priority Lien on and security
interest in the Collateral, or for any other reason the Lender shall cease to
have a perfected Lien on and security interest in the Collateral (except for
Permitted Liens described in Section 6.1);

 

(i)     Enforceability of Loan Documents. Any of the Loan Documents shall, at
any time after their respective execution and delivery, and for any reason,
cease to be in full force and effect or shall be declared null and void, or be
revoked or terminated, or the validity or enforceability thereof or hereof shall
be contested by any Borrower or any other Obligor, or any Borrower or any other
Obligor shall deny that he, she or it has any or further liability or obligation
thereunder or hereunder, as the case may be;

 

(j)     Litigation. Entry of an order or issuance of a governmental decree or
similar action of any Governmental Authority which has the effect of enjoining
or otherwise preventing or declaring invalid or unlawful the operation of any
Borrower’s business or any material portion thereof, or the Lender at any time
determines that any litigation, arbitration or other proceeding could affect the
validity, enforceability or priority of any Lien of any Security Document or any
other security for the Loan, or the Lender at any time determines that any
litigation, arbitration or other proceeding could materially affect any
Borrower’s or any other Obligor’s ability to perform his, her or its obligations
under this Agreement or the other Loan Documents to which he, she or it is a
party;

 

(k)     Material Adverse Change. Lender reasonably determines that a material
adverse change has occurred in the business, assets, properties, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects, of any Borrower or any other Obligor;

 

(l)     Guarantor Defaults. (i) The death or incapacity of any individual
Guarantor; (ii) Corporate Guarantor enters into any transaction of merger,
consolidation or amalgamation; liquidates, wind ups or dissolves itself (or
suffer any liquidation or dissolution); or (iii) any Guarantor conveys, sells,
leases, assigns, transfers or otherwise disposes of, in one transaction or a
series of transactions, all or a substantial part of its business or assets;

 

(m)     Loan Default. The occurrence of any default or event of default under
any document, instrument or agreement evidencing or securing any other loan made
by Lender or any of its Affiliates to any Borrower or any Obligor or any
Affiliate of any Borrower or any Obligor, subject to any applicable notice and
cure period set forth therein;

 

26

--------------------------------------------------------------------------------

 

 

(n)     Other Defaults. Any “default” or “Event of Default” (however
denominated) occurs under any other Loan Document, or any Borrower or any
Obligor shall otherwise fail to perform or observe any term, covenant or
agreement contained in any other Loan Document and such failure continues
unremedied for ten (10) days after written notice thereof is given to any
Borrower or any Obligor (as applicable) by the Lender; or

 

(o)     Other Defaults. Any other default or event of default (however
denominated) occurs under any other agreement between any Obligor and Lender.

 

7.2.     Rights Upon Default. If an Event of Default specified in Section 7.1(e)
above shall occur, the Lender’s obligations to make additional advances of the
Loan hereunder shall immediately terminate and the Loan (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable. If any other Event of Default shall occur, the Lender
may (a) by notice of default to the Borrowers, declare the Lender’s obligations
hereunder (including any obligations to make further Loan Advances, if any)
terminated forthwith, whereupon such obligations shall terminate, and/or (b)
declare the Loan and all amounts owing hereunder and under the other Loan
Documents to be due and payable forthwith, whereupon the same shall become
immediately due and payable. The foregoing remedies are in addition to all
rights and remedies available to Lender under the Loan Documents, at law and in
equity, all of which may be exercised cumulatively and/or successively by
Lender. Except as expressly provided above in this Section 7.2, presentment,
demand, protest or further notice of any kind are hereby expressly waived by
Borrowers.

 

Section 8.     Miscellaneous.

 

8.1.     Amendments and Waivers. No amendment, supplement, restatement,
modification, or waiver of any provision hereof shall be effective except if in
writing and duly executed by the Lender, and with respect to amendments,
supplements, restatements or modifications, the Borrowers.

 

8.2.     Notices. All notices, requests and demands to be made hereunder to the
parties hereto shall be in writing (at the addresses set forth below) and shall
be given by any of the following means: (a) personal delivery; (b) reputable
overnight courier service; or (c) registered or certified, first class mail,
return receipt requested. Any notice, demand or request sent pursuant to
subsection (a) of this Section 8.2 shall be deemed received upon such personal
delivery, and if sent pursuant to subsection (c) shall be deemed received three
(3) days following deposit in the mail, and if sent pursuant to subsection (b)
shall be deemed received on the next Business Day following delivery to the
courier service:

 

The Borrowers:   Reliv’ International, Inc.     136 Chesterfield Industrial
Blvd.     Chesterfield, MO 63005     Attn: Steve Albright       The Lender:  
Enterprise Bank & Trust     Attention: Kenneth Gumper     300 St. Peters Centre
Blvd.     St. Peters, MO 63376         With a copy to: Carmody MacDonald, P.C.  
  120 S. Central Ave. Suite 1800     St. Louis, MO 63105     Attn: Angela L.
Drumm

          

27

--------------------------------------------------------------------------------

 

 

8.3.     No Waiver; Cumulative Remedies. If the Lender fails to exercise, or
delays before exercising, any right, remedy, power or privilege hereunder, such
failure or delay shall not operate as a waiver thereof. The single or partial
exercise of any right, remedy, power or privilege hereunder shall not preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges otherwise provided by law.

 

8.4.     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any of the Loan Documents, or any certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement, the Note and the other Loan
Documents.

 

8.5.     Costs and Expenses; Indemnification. The Borrowers shall (a) pay or
reimburse the Lender for all of its out-of-pocket costs and expenses incurred in
connection with the negotiation, consideration, development, preparation and/or
execution of, and any amendment, supplement or modification to, the Loan
Documents or any other documents prepared in connection herewith (whether or not
any such amendment, supplement, or modification is effected or consummated), and
the consummation of the transactions contemplated hereby and thereby, including,
without limitation, the fees and disbursements of counsel to the Lender, (b) pay
or reimburse the Lender for all of its costs and expenses including, but not
limited to, litigation costs or costs incident to any proceeding relating to any
Borrower pursuant to 11 U.S.C. §101 et seq. incurred in connection with the
administration or enforcement of any of the Loan Documents, or the preservation
of any rights or questions arising under or interpretations of the Loan
Documents or any such other documents, including, without limitation, fees and
disbursements of counsel, legal assistants or paralegals to the Lender, (c) pay,
indemnify, and hold the Lender harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of
the Loan Documents or any such other documents, and (d) pay, indemnify and hold
the Lender harmless from and against any and all taxes, as well as costs and
expenses (including attorneys’ fees) associated with any effort to contest the
imposition of such taxes, levied upon the Lender because of the transactions
contemplated herein (including, without limitation, sales, occupational, excise,
gross receipts, general corporation, personal property, privilege or license
taxes, but not including taxes levied upon the net income of the Lender
resulting from the transactions contemplated herein by the jurisdictions in
which such Lender maintains its principal office or books the transactions
contemplated herein) whether such taxes are levied by reason of the acts to be
performed by the Borrowers, or any of them, hereunder or are levied upon the
Lender, the Borrowers, or any of them, the Property of the Lender or otherwise.
The obligations in this Section 8.5 shall survive repayment of the Note and all
other Obligations.

 

8.6.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrowers, the Lender, all future holders of the Note and
their respective successors and assigns, except that the Borrowers shall not
assign or transfer any of their rights, duties or obligations under this
Agreement or any other Loan Document without the prior written consent of the
Lender. Lender shall have the right to sell, assign or transfer all or any
portion of its right, title and/or interest in and to this Agreement and the
other Loan Documents (including the sale of participation interests therein),
without the consent or approval of Borrowers, and Borrowers agree to cooperate
and to cause the Obligors to cooperate in all respects with Lender in connection
therewith, including, without limitation, the execution of all documents and
instruments reasonably requested by Lender or such assignee, transferee or
participant; provided that such documents and instruments do not materially
adversely affect any of Borrowers’ or Obligors’ duties or obligations under the
Loan Documents. Also without notice to or the consent of Borrowers, Lender or
its affiliates may disclose to any actual or prospective purchaser or assignee
of any participation or other interest in the Loan, any financial or other
information, data or material in Lender’s possession relating to Borrowers, the
Obligors, the Loan or any collateral, guarantees or security for the Loan,
including without limitation financial information and/or tax returns.

 

28

--------------------------------------------------------------------------------

 

 

8.7.     Governing Law and Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF MISSOURI, WITHOUT REGARD TO ITS CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS
INITIATED BY ANY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT SHALL BE LITIGATED IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI,
OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI OR, IF
LENDER INITIATES SUCH ACTION, ANY COURT IN WHICH LENDER SHALL INITIATE SUCH
ACTION AND WHICH HAS JURISDICTION. EACH BORROWER HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY LENDER IN ANY OF SUCH COURTS. EACH BORROWER WAIVES ANY CLAIM THAT ST. LOUIS
COUNTY, MISSOURI OR THE EASTERN DISTRICT OF MISSOURI IS AN INCONVENIENT FORUM OR
AN IMPROPER FORUM BASED ON LACK OF VENUE. THE EXCLUSIVE CHOICE OF FORUM FOR
BORROWERS SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING
BY LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE
JURISDICTION, AND EACH BORROWER HEREBY WAIVES THE RIGHT, IF ANY, TO COLLATERALLY
ATTACK ANY SUCH JUDGMENT OR ACTION.

 

8.8.     Setoff. In addition to any rights or remedies provided by law, or any
other rights or remedies provided for in the Loan Documents, upon the occurrence
of any Event of Default, the Lender is hereby irrevocably authorized, at any
time and from time to time without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers, to set off, appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect or contingent or matured or
unmatured, at any time held or owing by the Lender to or for the credit or the
account of the Borrowers, or any part thereof, in such amounts as the Lender may
elect, against and on account of the Obligations and claims of every nature and
description of the Lender against the Borrowers, or any of them, whether arising
hereunder, under the Note or otherwise, as the Lender may elect, whether or not
the Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.

 

8.9.     Limitation of Liability; Waiver of Special Damages. Neither the Lender
nor any of its affiliates, directors, officers, agents, attorneys or employees
shall be liable to the Borrowers, or any of them, for any action taken, or
omitted to be taken, by it or them or any of them under the Loan Documents or in
connection therewith except that no Person shall be relieved of any liability
imposed by law for willful misconduct. EACH BORROWER WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT ANY BORROWER MAY HAVE TO CLAIM OR
RECOVER FROM THE LENDER, OR ANY OF ITS PARENT COMPANIES, SUBSIDIARIES OR
AFFILIATES, OR ITS DIRECTORS, OFFICES, EMPLOYEES, ATTORNEYS OR AGENTS IN ANY
LEGAL ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

 

8.10.     Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

8.11.     Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

29

--------------------------------------------------------------------------------

 

 

8.12.     Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties with respect to the subject
matter hereof and supersede all previous agreements and understandings, oral or
written, with respect thereto. Except as provided in Section 4, this Agreement
shall become effective when it shall have been executed by the Lender and when
the Lender shall have received counterparts hereof that together bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

8.13.     Further Assurances. Upon request by the Lender, Borrowers shall
promptly cure any defects in the creation, issuance and delivery of the Note and
the execution and delivery of any other Loan Document, including this Agreement,
and execute and deliver to Lender any and all such other and further documents,
agreements and instruments as may be reasonably required by Lender to ensure
compliance with, or the accomplishment of the covenants and agreements of
Borrowers in the Loan Documents, including this Agreement, or to evidence
further and to describe more fully any assets or property intended as security
for the Note or to correct any errors or omissions in the Loan Documents, or to
state more fully the obligations set out in this Agreement or in any of the
other Loan Documents, or to create, perfect, protect or preserve any Liens and
security interests created pursuant to any of the Loan Documents. In addition,
and without limitation of the foregoing, Borrowers shall furnish or cause to be
furnished to Lender such certificates, resolutions, and other documents
necessary to evidence the authority of the person or persons signing the Loan
Documents on behalf of Borrowers to execute the Loan Documents and consummate
the transactions herein contemplated.

 

8.14.     Joint and Several Liability. Each Person that executes this Agreement
as a “Borrower” shall be jointly and severally liable to the Lender with each
other Borrower hereunder for the faithful performance of the obligations under
this Agreement, the Notes and the other Loan Documents.

 

8.15.     JURY WAIVER. EACH BORROWER AND LENDER ACKNOWLEDGE AND AGREE THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) THIS WAIVER IS
IRREVOCABLE, (B) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING
WAIVER IN THE EVENT OF A LEGAL ACTION, (C) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (D) SUCH PARTY MAKES THIS WAIVER KNOWINGLY AND
VOLUNTARILY, AND (E) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.15.

 

8.16.     USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
each of the Borrowers: When the Borrower opens an account, if the Borrower is an
individual the Lender will ask for the Borrower’s name, taxpayer identification
number, residential address, date of birth, and other information that will
allow the Lender to identify the Borrower, and if the Borrower is not an
individual the Lender will ask for the Borrower’s name, taxpayer identification
number, business address, and other information that will allow the Lender to
identify the Borrower. The Lender may also ask, if the Borrower is an individual
to see the Borrower’s driver’s license or other identifying documents, and if
the Borrower is not an individual to see the Borrower’s legal organizational
documents or other identifying documents.

 

30

--------------------------------------------------------------------------------

 

 

8.17.     Credit Reporting. Lender is authorized to report information to the
appropriate credit reporting agencies whenever extending credit via a loan.
Thereafter, Lender is authorized to routinely report information concerning,
current payments, late payments, missed payments, servicing, liquidation, and
charge-off activities throughout the life-cycle of any such loan. Each Borrower
acknowledges and agrees that Lender may take such actions with regard to the
Loan.

 

8.18.     Statutory Notice. The following notice is given pursuant to Section
432.047 of the Missouri Revised Statutes. As used herein, “you” means Borrowers,
“us” means Lender, “creditor” means Lender, and “this writing” and the “credit
agreement” means, collectively, this Agreement, the Note, the Security Documents
and the other Loan Documents. ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

 

 

******************************************************************************

Signatures appear on the following page.

 

31

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrowers have executed and delivered this Agreement as
of the day and year first above written.

 

  “BORROWERS”             RELIV’, INC.,     an Illinois corporation            
        By: /s/ Ryan A. Montgomery       Ryan A. Montgomery, President          
          RELIV’ INTERNATIONAL, INC.,     a Delaware corporation                
    By: /s/ Ryan A. Montgomery       Ryan A. Montgomery, Chief Executive Officer
                    RELIV’ WORLD CORPORATION,     an Illinois corporation      
              By: /s/ Ryan A. Montgomery       Ryan A. Montgomery, President    
                SL TECHNOLOGY, INC.,     a Missouri corporation                
    By: /s/ Ryan A. Montgomery       Ryan A. Montgomery, President              
      CHESTERFIELD PARTNERS LLC,     a Missouri limited liability company      
              By: /s/ Stephen M. Merrick       Stephen M. Merrick, President  

 

 

 

 

 

 

Loan Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Lender has executed and delivered this Agreement as of
the day and year first above written.

 

 

  “LENDER”             Enterprise Bank & Trust,     a Missouri chartered trust
company                     By: /s/ Kenneth Gumper, Jr.       Kenneth Gumper,
Jr., Regional Senior Lender  

 

 

 

 

 

Loan Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Compliance Certificate

 

 

OFFICER’S COMPLIANCE CERTIFICATE

 

This quarterly Compliance Certificate is provided to Enterprise Bank & Trust
(“Lender”) in connection with the Loan Agreement (“Loan Agreement”) dated as of
November 5, 2020, among Lender and RELIV’, INC., an Illinois corporation, RELIV’
INTERNATIONAL, INC., a Delaware corporation, RELIV’ WORLD CORPORATION, an
Illinois corporation, SL TECHNOLOGY, INC., a Missouri corporation, and
CHESTERFIELD PARTNERS LLC, a Missouri limited liability company (collectively,
jointly and severally, the “Borrowers” and each as a “Borrower”).

 

The enclosed copies of financial statements ([balance sheet and income
statement]) of the Borrowers are complete and correct and present fairly, in all
material respects, the financial position and the results of operations for the
quarter now ending and year-to-date, in conformity with generally accepted
accounting principles in the United States of America applied consistently
throughout the periods covered thereby and with prior periods, subject to the
absence of footnotes and normal year-end adjustments for quarterly financial
statements.

 

The undersigned hereby certifies that all representations and warranties of the
Borrowers in the Loan Agreement and other Loan Documents continue to be valid
and are true and correct in all material respects as of the date of this
certificate as if made on such date, that Borrowers comply with all affirmative
and negative covenants in the Loan Agreement. Borrower further certifies,
represents and warrants to Bank that the financial covenants established by and
pursuant to the terms of the Loan Agreement as of _________________ were as
follows:

 

Covenants Measured As Noted

 

  Covenants Actual             Liquidity of Guarantors $1,000,000 __________ (to
be provided annually)       Fixed Charge Coverage Ratio 1.10:1.00 __________    
  Borrowers certify that no Event of Default under the Loan Agreement exists,
or, if a Default or Event of Default exists, the nature of same is:
_______________ and the plan for addressing and curing same is as follows:
___________.

 

[Signature Page to Follow]

 

 

 

 

 

Exhibit A

Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Compliance
Certificate as of the ____ day of __________, 20____.

 

  “BORROWERS”             RELIV’, INC., an Illinois corporation                
    By:       Print Name:       Title:                       RELIV’
INTERNATIONAL, INC.,     a Delaware corporation                     By:      
Print Name:       Title:                       RELIV’ WORLD CORPORATION,     an
Illinois corporation                     By:       Print Name:       Title:    
                  SL TECHNOLOGY, INC.,     a Missouri corporation              
      By:       Print Name:       Title:                       CHESTERFIELD
PARTNERS LLC,     a Missouri limited liability company                     By:  
    Print Name:       Title:    

 

 

 

 

 

Exhibit A

Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Insurance Requirements

 

 

I. POLICIES REQUIRED:

 

Property (for the Property) – a policy or policies of “all risk” casualty
insurance, special cause of loss form, in an amount not less than the full
insurable value of the Property on a replacement cost basis. Such policy or
policies must insure against loss or damage by hazards customarily included
within such “all risk” policies and any other risks or hazards Lender may
reasonably specify (including, without limitation, if required by Lender, mold,
earthquake, flood, wind/hail, and/or coverage for acts of terrorism). The
deductible or self-insured retention under such policy shall not exceed
$25,000.00 The property policy must include (1) business income/rental value
coverage with a limit acceptable to Lender and covering actual loss sustained
for a period of at least 12 months, and (2) “ordinance or law” coverage,
covering increased cost of construction resulting from a casualty event, cost of
demolition of undamaged portion of the property, and resulting loss of income.

 

Commercial General Liability – required on a per occurrence basis, providing
coverage for liabilities with primary coverage of not less than $1,000,000 per
occurrence, and $2,000,000 general aggregate per year, covering liability due to
personal and bodily injury or death and property damage arising from premises
and operations, elevators, escalators, independent contractors, contractual
liability, products and completed operations. The deductible or self-insured
retention under such policy shall not exceed $25,000.00. Lender should be shown
as Named Insured and Lender as Additional Insured.

 

Workman’s Compensation Liability and Employer Liability - insurance should be
included in accordance with state requirements. The deductible or self-insured
retention under such policy shall not exceed $25,000.00. Since Lender cannot be
named as additional insured, Lender should be shown as Certificate Holder.

 

Flood Insurance – Required, if applicable, in at least maximum coverage per the
National Flood Insurance Program (NFIP) (currently $500,000). A separate flood
policy, declaration page(s), or signed application and proof of payment are
acceptable as evidence of insurance for closing. Flood zones beginning with
letter “A” or “V” are considered flood zones.

 

 

II. ACCEPTABLE EVIDENCE OF INSURANCE & REQUIREMENTS:

 

Property coverage(s) on ACORD form 28 with detailed endorsements & coverages

 

Liability coverage(s) on ACORD form 25 with additional insured endorsement
attached

 

Proof of payment(s) provided

 

Carriers carry an AM BEST rating of A / VII or better (http//www.ambest.com)

 

Lender shown as Mortgagee and Loss Payee on property policy

 

Lender shown as Additional Insured on liability coverages

 

 

 

 

 

Exhibit B

Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

Mortgagee clause reads:             Enterprise Bank & Trust,     its successors
and/or assigns     1281 N. Warson Rd.     St. Louis, MO 63132  

 

Borrower Name shown as Named Insured or Additional Named Insured.

 

III. OTHER/ENDORSEMENTS (as applicable):

 

Deductible/self insured retention should be no more than $5,000

30-day written notice of cancellation

Additional Insured – liability policies

Mortgagee and Loss Payee –property coverages.

 

 

Please forward evidence of insurance and or annual insurance renewals for review
and approval to the attention of:

 

  Enterprise Bank & Trust,     its successors and/or assigns     1281 N. Warson
Rd.     St. Louis, MO 63132  

 

Mortgagee and loss payee:

 

  Enterprise Bank & Trust,     its successors and/or assigns     1281 N. Warson
Rd.     St. Louis, MO 63132  

 

 

 

 

 

Exhibit B

Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.5

Subsidiaries

 

Subsidiaries of Reliv’ International, Inc.1

 

 

Reliv, Inc., an Illinois corporation

Reliv World Corporation, an Illinois corporation

Reliv Europe, Inc., an Illinois corporation

Reliv Australia Pty, Limited, organized under the laws of Australia

Reliv New Zealand, Limited, organized under the laws of New Zealand

Reliv Now de Mexico, S. de R.L. de C.V., organized under the laws of Mexico

Reliv Philippines, Inc., organized under the laws of the Philippines

Reliv Canada Company, organized under the laws of Canada

Reliv International Sdn. Bhd., organized under the laws of Malaysia

Reliv Singapore Pte Ltd., organized under the laws of Singapore

Reliv Europe Limited, organized under the laws of the United Kingdom

SL Technology, Inc., a Missouri corporation

______________________

1 All subsidiaries conduct business under their legal names as stated above.

 

 

 

 

 

Schedule 3.5

Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.8

Litigation; Judgments

 

 

Pending Litigation styled as Reliv International, Inc. v. Tipton Mills Foods,
LLC, Case Number 19SL-CC01775 filed April 30, 2019 in the Circuit Court of St.
Louis County, Missouri.

 

 

 

 

 

Schedule 3.8

Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.23

Leases

 

 

That certain Lease dated January 1, 2019 by and between Grantor, as landlord,
and Nutracom, LLC, a Missouri limited liability company, as tenant, as the same
may be amended, modified, renewed or restated from time to time.

 

Those certain leases as disclosed in Borrowers’ annual audited financial
statements.

 

 

 

 

 

Schedule 3.23

Loan Agreement

 

 